SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarterly Period Ended October 3, 2010 Commission File Number 001-33994 INTERFACE, INC. (Exact name of registrant as specified in its charter) GEORGIA 58-1451243 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2, SUITE 2000, ATLANTA, GEORGIA 30339 (Address of principal executive offices and zip code) (770) 437-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Shares outstanding of each of the registrant’s classes of common stock at November 5, 2010: Class Number of Shares Class A Common Stock, $.10 par value per share Class B Common Stock, $.10 par value per share INTERFACE, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets – October 3, 2010 and January 3, 2010 3 Consolidated Condensed Statements of Operations – Three Months and NineMonths Ended October 3, 2010 and October 4, 2009 4 Consolidated Statements of Comprehensive Income – Three Months and Nine Months Ended October 3, 2010 and October 4, 2009 5 Consolidated Condensed Statements of Cash Flows – Nine Months Ended October 3, 2010 and October 4, 2009 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Removed and Reserved 28 Item 5. Other Information 28 Item 6. Exhibits 28 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (IN THOUSANDS) OCT. 3, 2010 JAN. 3, 2010 (UNAUDITED) ASSETS CURRENT ASSETS: Cash and Cash Equivalents $ $ Accounts Receivable, Net Inventories Prepaid Expenses and Other Current Assets Deferred Income Taxes Assets of Business Held for Sale TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, Less AccumulatedDepreciation DEFERRED TAX ASSET GOODWILL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Accrued Expenses Current Portion of Long-Term Debt TOTAL CURRENT LIABILITIES SENIOR NOTES SENIOR SUBORDINATED NOTES DEFERRED INCOME TAXES OTHER TOTAL LIABILITIES Commitments and Contingencies SHAREHOLDERS’ EQUITY: Preferred Stock Common Stock Additional Paid-In Capital Retained Earnings (Deficit) ) ) Accumulated Other Comprehensive Income – ForeignCurrency Translation Adjustment ) ) Accumulated Other Comprehensive Income – PensionLiability ) ) TOTAL SHAREHOLDERS' EQUITY – Interface, Inc. Non-Controlling Interest in Subsidiary TOTAL SHAREHOLDERS' EQUITY $ $ See accompanying notes to consolidated condensed financial statements. - 3 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (IN THOUSANDS EXCEPT PER SHARE AMOUNTS) THREE MONTHS ENDED NINE MONTHS ENDED OCT. 3, 2010 OCT. 4, 2009 OCT. 3, 2010 OCT. 4, 2009 NET SALES $ Cost of Sales GROSS PROFIT ON SALES Selling, General and Administrative Expenses Income from Litigation Settlements ) Restructuring Charge OPERATING INCOME Interest Expense Bond Retirement Expenses Other Expense 56 INCOME FROM CONTINUING OPERATIONS BEFOREINCOMETAXEXPENSE Income Tax Expense Income from Continuing Operations Loss from Discontinued Operations, Net of Tax ) NET INCOME Income Attributable to Non-Controlling Interest in Subsidiary ) NET INCOME ATTRIBUTABLE TO INTERFACE,INC. $ Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Basic Continuing Operations $ Discontinued Operations ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Basic $ Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Diluted Continuing Operations $ Discontinued Operations ) Earnings (Loss) Per Share Attributable to Interface, Inc. Common Shareholders – Diluted $ Common Shares Outstanding – Basic Common Shares Outstanding – Diluted See accompanying notes to consolidated condensed financial statements. - 4 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (IN THOUSANDS) THREE MONTHS ENDED NINE MONTHS ENDED OCT. 3, 2010 OCT. 4, 2009 OCT. 3, 2010 OCT. 4, 2009 Net Income $ Other Comprehensive Income,Foreign Currency Translation Adjustment and PensionLiability Adjustment Comprehensive Income $ Comprehensive Income Attributable to Non-Controlling Interest in Subsidiary ) Comprehensive Income Attributable to Interface, Inc. $ See accompanying notes to consolidated condensed financial statements. - 5 - INTERFACE, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (IN THOUSANDS) NINE MONTHS ENDED OCT. 3, 2010 OCT. 4, 2009 OPERATING ACTIVITIES: Net Income $ $ Loss from Discontinued Operations Income from Continuing Operations Adjustments to Reconcile Income to Cash Provided by Operating Activities: Premiums Paid to Repurchase Senior Notes Depreciation and Amortization Deferred Income Taxes and Other ) ) Working Capital Changes: Accounts Receivable ) Inventories ) Prepaid Expenses ) ) Accounts Payable and Accrued Expenses ) CASH PROVIDED BY OPERATING ACTIVITIES: INVESTING ACTIVITIES: Capital Expenditures ) ) Other ) CASH USED IN INVESTING ACTIVITIES: ) ) FINANCING ACTIVITIES: Borrowing of Long-Term Debt Repurchase of Senior and Senior Subordinated Notes ) ) Debt Issuance Costs ) Premiums Paid to Repurchase Senior and Senior Subordinated Notes ) ) Proceeds from Issuance of Common Stock 58 Dividends Paid to Interface, Inc. Shareholders ) ) Dividends Paid to Joint Venture Partner ) CASH USED IN FINANCING ACTIVITIES: ) ) Net Cash Provided by (Used in) Operating, Investing and Financing Activities ) Effect of Exchange Rate Changes on Cash CASH AND CASH EQUIVALENTS: Net Change During the Period ) Balance at Beginning of Period Balance at End of Period $ $ See accompanying notes to consolidated condensed financial statements. - 6 - INTERFACE, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS NOTE 1 – CONDENSED FOOTNOTES As contemplated by the Securities and Exchange Commission (the “Commission”) instructions to Form 10-Q, the following footnotes have been condensed and, therefore, do not contain all disclosures required in connection with annual financial statements. Reference should be made to the Company’s year-end financial statements and notes thereto contained in its Annual Report on Form 10-K for the fiscal year ended January 3, 2010, as filed with the Commission. The financial information included in this report has been prepared by the Company, without audit. In the opinion of management, the financial information included in this report contains all adjustments (all of which are normal and recurring) necessary for a fair presentation of the results for the interim periods. Nevertheless, the results shown for interim periods are not necessarily indicative of results to be expected for the full year.The January 3, 2010, consolidated condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. As described below in Note 9, the Company has sold its Fabrics Group business segment.The results of operations and related disposal costs, gains and losses for this business are classified as discontinued operations for all periods presented. Additionally, certain prior period amounts have been reclassified to conform to the current period presentation. NOTE 2 – INVENTORIES Inventories are summarized as follows: Oct. 3, 2010 Jan. 3, 2010 (In thousands) Finished Goods $ $ Work in Process Raw Materials $ $ NOTE 3 – EARNINGS (LOSS) PER SHARE The Company computes basic earnings (loss) per share (“EPS”) attributable to common shareholders by dividing income from continuing operations attributable to common shareholders, income from discontinued operations attributable to common shareholders and net income attributable to Interface, Inc. common shareholders, by the weighted average common shares outstanding, including participating securities outstanding, during the period as discussed below.Diluted EPS reflects the potential dilution beyond shares for basic EPS that could occur if securities or other contracts to issue common stock were exercised, converted into common stock or resulted in the issuance of common stock that would have shared in the Company’s earnings.Income attributable to non-controlling interest in subsidiary is included in the calculation of basic and diluted EPS from continuing operations. In the first quarter of 2009, the Company adopted a newly issued accounting standard, which requires the Company to include all unvested stock awards which contain non-forfeitable rights to dividends or dividend equivalents, whether paid or unpaid, in the number of shares outstanding in basic and diluted EPS calculations when the inclusion of these shares would be dilutive.As a result, the Company has included all of its outstanding restricted stock awards in the calculation of basic and diluted EPS for all periods presented.This accounting standard also requires additional disclosure of EPS for common stock and unvested share-based payment awards, separately disclosing distributed and undistributed earnings. Distributed earnings represent common stock dividends and dividends earned on unvested share-based payment awards. Undistributed earnings represent earnings that were available for distribution but were not distributed.Unvested share-based amounts of restricted stock are paid dividends equally with all other shares of common stock.The following table shows distributed and undistributed earnings: - 7 - Three Months Ended Nine Months Ended Oct. 3, 2010 Oct. 4, 2009 Oct. 3, 2010 Oct. 4, 2009 Earnings Per Share from Continuing Operations Basic Earnings Per Share Attributable to Common Shareholders: Distributed Earnings $ Undistributed Earnings Total $ Diluted Earnings Per Share Attributable to Common Shareholders: Distributed Earnings $ Undistributed Earnings Total $ Earnings (Loss) Per Share from Discontinued Operations Basic and Diluted Earnings (Loss) Per Share Attributable to Common Shareholders: Distributed Earnings $ Undistributed Earnings (Loss) ) Total $ ) Basic Earnings Per Share $ Diluted Earnings Per Share $ The following table presents income from continuing operations and net income attributable to Interface, Inc. that was attributable to participating securities: Three Months Ended Nine Months Ended Oct. 3, 2010 Oct. 4, 2009 Oct. 3, 2010 Oct. 4, 2009 (In millions) Income from Continuing Operations $ Net Income Attributable to Interface, Inc. The weighted average shares for basic and diluted EPS were as follows: Three Months Ended Nine Months Ended Oct. 3, 2010 Oct. 4, 2009 Oct. 3, 2010 Oct. 4, 2009 (In thousands) Weighted Average Shares Outstanding Participating Securities Shares for Basic Earnings Per Share Dilutive Effect of Stock Options 61 Shares for Diluted Earnings Per Share For the quarters ended October 3, 2010, and October 4, 2009, options to purchase 389,000 and 292,000 shares of common stock, respectively, were not included in the computation of diluted earnings per share as their impact would be anti-dilutive.For the nine-month periods ended October 3, 2010 and October 4, 2009, options to purchase 404,000 and 1,358,000 shares of common stock, respectively, were not included in the computation of diluted earnings per share as their impact would be anti-dilutive. - 8 - NOTE 4 – SEGMENT INFORMATION Based on the quantitative thresholds specified in applicable accounting standards, the Company has determined that it has two reportable segments: (1)the Modular Carpet segment, which includes its InterfaceFLOR, Heuga and FLOR modular carpet businesses, as well as its Intersept antimicrobial sales and licensing program, and (2) the Bentley Prince Street segment, which includes its Bentley Prince Street broadloom, modular carpet and area rug businesses.In 2007, the Company sold its former Fabrics Group business segment (see Note9 for further information).Accordingly, the Company has included the operations of the former Fabrics Group business segment in discontinued operations. The accounting policies of the operating segments are the same as those described in the Summary of Significant Accounting Policies contained in the Company’s Annual Report on Form 10-K for the fiscal year ended January 3, 2010, as filed with the Commission. Segment amounts disclosed are prior to any elimination entries made in consolidation, except in the case of net sales, where intercompany sales have been eliminated. The chief operating decision-maker evaluates performance of the segments based on operating income. Costs excluded from this profit measure primarily consist of allocated corporate expenses, interest/other expense and income taxes. Corporate expenses are primarily comprised of corporate overhead expenses.Thus, operating income includes only the costs that are directly attributable to the operations of the individual segment.The nine-month period ended October 4, 2009 includes $5.9million of income at the corporate level from litigation settlements.Assets not identifiable to any individual segment are corporate assets, which are primarily comprised of cash and cash equivalents, short-term investments, intangible assets and intercompany amounts, which are eliminated in consolidation. Segment Disclosures Summary information by segment follows: Modular Carpet Bentley PrinceStreet Total (In thousands) Three Months Ended October 3, 2010 Net Sales $ $ $ Depreciation and Amortization Operating Income 45 Three Months Ended October 4, 2009 Net Sales $ $ $ Depreciation and Amortization Operating Income (Loss) ) Modular Carpet Bentley Prince Street Total (In thousands) Nine Months Ended October 3, 2010 Net Sales $ $ $ Depreciation and Amortization Operating Income (Loss) ) Nine Months Ended October 4, 2009 Net Sales $ $ $ Depreciation and Amortization Operating Income (Loss) ) - 9 - A reconciliation of the Company’s total segment operating income, depreciation and amortization, and assets to the corresponding consolidated amounts follows: Three Months Ended Nine Months Ended Oct. 3, 2010 Oct. 4, 2009 Oct. 3, 2010 Oct. 4, 2009 (In thousands) (In thousands) DEPRECIATION AND AMORTIZATION Total segment depreciation and amortization $ Corporate depreciation and amortization Reported depreciation and amortization $ OPERATING INCOME Total segment operating income $ Corporate income, expenses and other reconciling amounts ) ) ) Reported operating income $ Oct. 3, 2010 Jan. 3, 2010 ASSETS (In thousands) Total segment assets $ $ Discontinued operations Corporate assets and eliminations Reported total assets $ $ NOTE 5 – LONG-TERM DEBT 11 3/8% Senior Secured Notes On June 5, 2009, the Company completed an offering of $150 million aggregate principal amount of 11 3/8% Senior Secured Notes due 2013 (the “Senior Secured Notes”).Interest on the Senior Secured Notes is payable semi-annually on May 1 and November 1.The Senior Secured Notes are guaranteed, jointly and severally, on a senior secured basis by certain of the Company’s domestic subsidiaries.The Senior Secured Notes are secured by a second-priority lien on substantially all of the Company’s and certain of the Company’s domestic subsidiaries’ assets that secure the Company’s domestic revolving credit facility (discussed below) on a first-priority basis. The Senior Secured Notes were sold at a price of 96.301% of their face value, resulting in $144.5million of gross proceeds.The $5.5 million original issue discount is being amortized over the life of the notes through interest expense. The Company may redeem all or a part of the Senior Secured Notes from time to time at a price equal to 100% of the principal amount plus a make-whole premium.Prior to May1, 2012, the Company may redeem up to 35% of the Senior Secured Notes with cash proceeds from specified equity offerings at a price equal to 111.375% of the principal amount, plus accrued and unpaid interest, if any, to the date of redemption.As of October 3, 2010, the balance of the Senior Secured Notes outstanding, net of the remaining unamortized original issue discount, was approximately $146.1 million.The estimated fair value of the Senior Secured Notes as of October 3, 2010, based on then current market prices, was $171.8 million. 10.375% Senior Notes On February 1, 2010, the Company repaid the remaining balance of $14.6 million of these notes at maturity. 9.5% Senior Subordinated Notes As of October 3, 2010, the Company had outstanding $110.0 million in 9.5% Senior Subordinated Notes due 2014.The estimated fair value of the 9.5% Senior Subordinated Notes as of October 3, 2010, based on then current market prices, was $113.3million.During the first quarter of 2010, the Company redeemed $25.0 million aggregate principal amount of these notes at a price equal to 103.167% of the face value of the notes.Accordingly, the premium paid in connection with this redemption was approximately $0.8 million.In addition, the Company wrote off the portion of the unamortized debt issuance costs related to the redeemed bonds, an amount equal to $0.3 million.These expenses are contained in the “Bond Retirement Expenses” line item in our consolidated condensed statements of operations. - 10 - Tender Offer On November 3, 2010, the Company announced the commencement of a tender offer relating to all of its outstanding Senior Secured Notes and Senior Subordinated Notes and a solicitation of consents from the holders of the notes to amend the indentures governing the notes.The tender offer is scheduled to expire at 11:59 P.M., Eastern Time, on December 2, 2010, unless extended or earlier terminated, and the consent solicitation is scheduled to expire at 5:00 P.M., Eastern Time, on November 17, 2010, unless extended or earlier terminated. Credit Facilities The Company maintains a domestic revolving credit agreement (the “Facility”) that provides a maximum aggregate amount of $100 million of loans and letters of credit available to us at any one time (subject to a borrowing base) with an option for us to increase that maximum aggregate amount to $150 million (upon the satisfaction of certain conditions, and subject to a borrowing base).The Company is presently in compliance with all covenants under the Facility and anticipates that it will remain in compliance with the covenants for the foreseeable future.As of October 3, 2010, there were zero borrowings and $8.1 million in letters of credit outstanding under the Facility.As of October 3, 2010, the Company could have incurred $62.6 million of additional borrowings under the Facility. Interface Europe B.V. (the Company’s modular carpet subsidiary based in the Netherlands) and certain of its subsidiaries maintain a Credit Agreement with ABN AMRO Bank N.V.Under this Credit Agreement, ABN AMRO provides a credit facility, until further notice, for borrowings and bank guarantees in varying aggregate amounts over time.As of October 3, 2010, there were no borrowings outstanding under this facility, and the Company could have incurred €20 million (approximately $27.3million) of additional borrowings under the facility. Other non-U.S. subsidiaries of the Company have an aggregate of the equivalent of $11.4 million of lines of credit available.As of October 3, 2010, there were no borrowings outstanding under these lines of credit. NOTE 6 – STOCK-BASED COMPENSATION Stock Option Awards In accordance with accounting standards, the Company measures the cost of employee services received in exchange for an award of equity instruments based on the grant date fair value of the award.That cost will be recognized over the period in which the employee is required to provide the services – the requisite service period (usually the vesting period) – in exchange for the award.The grant date fair value for options and similar instruments will be estimated using option pricing models.Under applicable accounting standards, the Company is required to select a valuation technique or option pricing model.The Company uses the Black-Scholes model.Accounting standards require that the Company estimate forfeitures for stock options and reduce compensation expense accordingly. The Company has reduced its stock compensation expense by the assumed forfeiture rate and will evaluate experience against this forfeiture rate going forward. During the first nine months of 2010 and 2009, the Company recognized stock option compensation costs of $1.1million and $1.0 million, respectively.In the third quarters of 2010 and 2009, the Company recognized stock option compensation costs of $0.4million and $0.4 million, respectively. The remaining unrecognized compensation cost related to unvested stock option awards at October 3, 2010, approximated $1.6 million, and the weighted average period of time over which this cost will be recognized is approximately two years. - 11 - The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions used for grants issued in the first nine months of fiscal years 2010 and 2009: Nine Months Ended Oct. 3, 2010 Nine Months Ended Oct. 4, 2009 Risk free interest rate % % Expected life 5.5 years 5.5 years Expected volatility 61
